Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, it recites “said first surface is arranged to engage, either with” and it is not clear what the either refers to as the following text of the claim does not appear to have a corresponding alternative.  
Regarding Claim 13, it recites “a timepiece movement” it is unclear whether this is the same timepiece movement of claim 12, in which case it should recite “said/the timepiece movement”.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-7, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Legeret et al. (US 20160299472 A1, hereinafter “Legeret”).
Regarding Claim 1, Legeret discloses a timepiece striking mechanism comprising a fixed part (par. 0031 “watch plate”) and a control mechanism arranged to directly or indirectly control the motion [10] of at least one hammer [1] including a striking area (PAR. 0087, fig. 7 element 7) arranged to strike at least one resonant component [4] or a gong or a disc-gong in a front impact position (fig. 7), said at least one hammer being movable within a working zone between a recoil and rest back position and said impact position (par. 0057, fig. 7), wherein said mechanism is arranged to limit the recoil of each said hammer by braking said hammer after impact (par. 0052), said hammer or an anchor-piece integral with said hammer having a first surface [E] which, is arranged to engage with at least one pole piece [PRE, RRE, PRI, RRI] in a back zone, connected and contiguous to said working zone in said recoil and rest position and extending opposite said impact position with respect to said recoil and rest position (fig. 7, shown below with back zone where pole pieces interact 3 is opposite the impact position 1 with respect to the rest position 2), in order to brake said first surface by magnetic repulsion when said first surface enters said back zone (par. 0052).  

    PNG
    media_image1.png
    351
    422
    media_image1.png
    Greyscale

Regarding Claim 2, Legeret discloses that said hammer or an anchor-piece integral with said hammer having a first surface [E] which, is arranged to engage with at least one pole piece in a back zone, connected and contiguous to said working zone in said recoil and rest position and extending opposite said impact position with respect to said recoil and rest position (fig. 7), in order to brake said first surface by magnetic repulsion when said first surface enters said back zone (par. 0052).  
Regarding Claim 5, Legeret further discloses that the first surface [E] is arranged to engage at least one pole piece [PRE, RRE, PRI, RRI] which belongs to a moving component (fig. 7, rotation X) in order to brake said first surface by magnetic repulsion when said first surface enters said back zone.
Regarding Claim 6, Legeret further discloses that at least one pole piece is part of a moving brake component [tracks 81 and 82].  
Regarding Claim 7, Legeret further discloses the position and/or angular orientation of at least one said pole piece is adjustable, to modify the magnetic interaction thereof with said first surface, given that the pole pieces are moving relative to the hammer and are thus adjusting the interaction while moving and furthermore the speed of the moving pole pieces can be adjusted (par. 0056).  
Regarding Claim 11, Legeret further discloses that the first surface is located on the back part [E] of the hammer in a back zone opposite the striking area [7] (fig. 7).
Regarding Claim 12, Legeret further discloses a timepiece movement able to drive the control wheel set (par. 0017).  
Regarding Claim 13, Legeret further discloses the timepiece movement of claim 12 (par. 0017).  
Claims 1, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karapatis et al. (US 20120155227 A1, hereinafter “Karapatis”) 
Regarding Claim 1, Karapatis discloses a timepiece striking mechanism comprising a fixed part [8] and a control mechanism arranged to directly or indirectly control the motion [3] of at least one hammer [2] including a striking area (par. 0021) arranged to strike at least one resonant component [11] or a gong or a disc-gong in a front impact position (fig. 1), said at least one hammer being movable within a working zone between a recoil and rest back position and said impact position (par. 0027 idle position and par. 0024 magnetic impulse), wherein said mechanism is arranged to limit the recoil of each said hammer by braking said hammer after impact (effect of damper spring 5 in maintaining a certain distance from the gong, par. 0026), said hammer or an anchor-piece integral with said hammer having a first surface arranged for magnetic drive engagement with at least one moving component comprised in said striking mechanism [20] (permanent magnet 20 is a moving component in the striking mechanism, par. 0021) and which is directly or indirectly carried by said fixed part in order to brake (damper spring 5 is connected between the moving magnet 20 and the fixed watch plate via the arbour 8, par. 0022) said first surface by damping (par. 0026).
Regarding Claim 8, Karapatis discloses a timepiece striking mechanism comprising a fixed part [8] and a control mechanism arranged to directly or indirectly control the motion [3] of at least one hammer [2] including a striking area (par. 0021) arranged to strike at least one resonant component [11] or a gong or a disc-gong in a front impact position (fig. 1), said at least one hammer being movable within a working zone between a recoil and rest back position and said impact position (par. 0027 idle position and par. 0024 magnetic impulse), wherein said mechanism is arranged to limit the recoil of each said hammer by braking said hammer after impact (effect of damper spring 5 in maintaining a certain distance from the gong, par. 0026), said hammer or an anchor-piece integral with said hammer having a first surface arranged for magnetic drive engagement with at least one moving component comprised in said striking mechanism [20] (permanent magnet 20 is a moving component in the striking mechanism, par. 0021) and which is directly or indirectly carried by said fixed part in order to brake (damper spring 5 is connected between the moving magnet 20 and the fixed watch plate via the arbour 8, par. 0022) said first surface by damping (par. 0026).
Regarding Claim 10, Karapatis further discloses a first means [adjustment wheel 4](par. 0022) for adjusting the rest position of the moving magnet component [20].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Karapatis as applied to claim 1 above, and further in view of Marechal et al. (US 20120113767 A1, hereinafter Marechal).
Regarding Claim 9, while Karapatis discloses damping means inserted on the trajectory of one end of the hammer in the form of damper spring 5, Karapatis does not disclose damping means including at least one deformable shape memory shock absorber inserted on the trajectory of one end of said hammer or of said anchor-piece integral with said hammer, arranged to dissipate shock kinetic energy, and to return slowly to its initial shape after a shock.
Marechal discloses using a deformable shape memory shock absorber arranged to dissipate shock kinetic energy, and to return slowly to its initial shape after a shock (par. 0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the damping means of Karapatis and replace the damper spring with the deformable shape memory shock absorber of Marechal given its’s similar benefit in dissipating kinetic energy and returning to a specific shape making it a swap of like parts.  
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 3, the prior art taken alone or in combination does not disclose the first surface of a hammer or anchor attached to a hammer arranged to engage with at least one said stator in said back zone, said first surface being magnetized or conductive, and movable parallel to a second, respectively conductive or magnetized surface comprised in said stator, which is a said moving component, or which is a surface of said fixed part, in order to brake said hammer by eddy currents during its recoil.  While eddy current braking is known, there is no obvious combination of prior art that teaches using it to brake with the specific limitations as recited by claim 3.  
Regarding Claim 4, it is dependent from claim 3.  
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pittet et al. (US 20120207001 A1) discloses a governor for a timepiece including a striking mechanism or a musical box and particularly for a musical watch or a minute repeater watch, which allows a constant speed to be obtained, while absorbing the differences in torque in a regulating train while being silent.
Karapatis et al. (US 20120147715 A1) discloses striking mechanism includes a first magnetic element arranged on the gong and second magnetic elements arranged on the periphery of the activation member, which is a magnetic wheel
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844   



/EDWIN A. LEON/Primary Examiner, Art Unit 2833